*28OPINION OF THE COURT
Per Curiam.
On April 14, 2008, the respondent pleaded guilty before the Honorable Susan Cacace, in the County Court, Westchester County, to aggravated unlicensed operation of a motor vehicle in the first degree, a class E felony, in violation of Vehicle and Traffic Law § 511 (3), and driving while intoxicated, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 1192 (2).
On July 28, 2008, Judge Cacace sentenced the respondent to five years’ probation on the unlicensed operation count, and three years’ probation on the driving while intoxicated count, to run concurrently. The respondent was directed, inter alia, to pay a fine in the sum of $1,000 and a fee in the sum of $75.
The Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) now moves for an order striking the respondent’s name from the roll of attorneys based upon his felony conviction, pursuant to Judiciary Law § 90 (4) (b).
By virtue of his felony conviction, upon his plea of guilty, the respondent ceased to be an attorney and counselor-at-law, pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on April 14, 2008. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Mastro, Rivera, Skelos and Belen, JJ., concur.
Ordered that the motion of the Grievance Committee for the Ninth Judicial District is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Kevin J. Keelan, admitted as Kevin Joseph Keelan, is disbarred, effective April 14, 2008, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Kevin J. Keelan, admitted as Kevin Joseph Keelan, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Kevin J. Keelan, admitted as Kevin Joseph Keelan, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of an*29other, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Kevin J. Keelan, admitted as Kevin Joseph Keelan, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).